DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Action is in response to applicant’s amendment filed on 03/18/2022.
3.	Claims 4 and 5 are cancelled
4.	Claims 1-3 and 6-11 are pending.

EXAMINER’S AMENDMENT

5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Charles Ho on 07/12/2022.
 
The application is amended as follows: 

IN THE CLAIMS 
Amend claims 1 and 11
Cancel claims 4 and 5

Regarding claim 1, (Amended) A method for controlling a remote service access path, comprising the steps of: 
receiving a datagram sent by any terminal intending to access the remote service; 
requesting a node management server to determine an optimal gateway server as an optimal node for transferring the datagram, the optimal gateway server being selected from a plurality of gateway servers provided for a distributed deployment architecture established for a server cluster of the remote service; 
testing transmission quality of a plurality of accessed data connections to the optimal gateway server, and determining an optimal data connection having optimal transmission quality; and 
invoking the optimal data connection to send a datagram after tunnel encapsulation thereof, , 
wherein the optimal gateway server determined by the node management server relative to other gateway servers in the distributed deployment architecture, or a deployment region thereof closer to the terminal, and/or channel transmission quality thereof is optimal among all gateway servers, and/or data connection thereof and the optimal data connection belonging to a same operator, is determined as an optimal node according to the above conditions, and 
wherein a channel transmission quality is determined according to the transmission quality determined by a round trip delay and a packet loss rate of a test packet of a transmission channel between the node management server and the gateway server.

Regarding claim 4, (Canceled)

Regarding claim 5, (Canceled)

Regarding claim 11, (Amended) A multi-data connection access device, comprising one or more processors and a storage device configured for storing one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors implement a method for controlling a remote service comprising the steps of: 
(SCI-19011-USPT/01516094v1)4receiving a datagram sent by any terminal intending to access a remote service; 
requesting a node management server to determine an optimal gateway server as an optimal node for transferring the datagram, the optimal gateway server being selected from a plurality of gateway servers provided for a distributed deployment architecture established for a server cluster of the remote service; 
testing transmission quality of a plurality of accessed data connections to the optimal gateway server, and determine an optimal data connection having optimal transmission quality; 
invoking the optimal data connection to send a datagram after tunnel encapsulation thereof, , 
wherein the optimal gateway server determined by the node management server relative to other gateway servers in the distributed deployment architecture, or a deployment region thereof closer to the terminal, and/or channel transmission quality thereof is optimal among all gateway servers, and/or data connection thereof and the optimal data connection belonging to a same operator, is determined as an optimal node according to the above conditions, and 
wherein a channel transmission quality is determined according to the transmission quality determined by a round trip delay and a packet loss rate of a test packet of a transmission channel between the node management server and the gateway server.

Response to Arguments
6.	Applicant’s arguments, see Remarks page 6, filed 03/18/2022, with respect to the 35 USC 112 rejection of claim 11 have been fully considered and are persuasive. Therefore the 35 USC 112 rejection of claim 11 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1-3 and 6-11 are allowed.
The following is an examiner's statement of reasons for allowance: 
Verma et al. (USPUB# 2008/0247382 A1) teaches.
Mongazon-Cazavet (USPUB# 2016/0014072 A1) teaches a method of managing wired connections of users to an IP network, the method includes receiving from a user a request for a requested IP address to access the wired IP network with a requested quality of service during a requested duration; allocating an allocated IP address to the user; sending to the user a proposal message containing the allocated IP address associated with an allocated QoS for an allocated duration; and controlling traffic between the user and the IP network to maintain the allocated QoS for the allocated duration.
Tan (USPUB# 2017/0048789 A1) teaches a wireless communication enabled device can establish a connection with a wireless communications network and can assign a network quality score to the wireless communications network based on one or more characteristics of the wireless communications network. The wireless communication enabled device can observe a current quality of the connection with the wireless communications network. If the quality of the network connection has degraded below a threshold level, the wireless communication enabled device can start a network reevaluation timer. The length of time monitored by the network reevaluation timer can be based on the assigned network quality score. Upon expiration of the network reevaluation timer, the wireless communication enabled device reevaluates the quality of the network connection. If the network connection is still in a degraded state at the time of reevaluation, the wireless communication enabled device may switch to another available wireless communications network.
Verma, Mongazon-Cazavet, Tan and other prior arts do not singularly or in combination disclose the limitations "requesting a node management server to determine an optimal gateway server as an optimal node for transferring the datagram, the optimal gateway server being selected from a plurality of gateway servers provided for a distributed deployment architecture established for a server cluster of the remote service; testing transmission quality of a plurality of accessed data connections to the optimal gateway server, and determine an optimal data connection having optimal transmission quality; and invoking the optimal data connection to send a datagram after tunnel encapsulation thereof, and the optimal gateway server forwarding the datagram to a business server connected to the optimal gateway server and belonging to the server cluster, wherein the optimal gateway server determined by the node management server relative to other gateway servers in the distributed deployment architecture, or a deployment region thereof closer to the terminal, and/or channel transmission quality thereof is optimal among all gateway servers, and/or data connection thereof and the optimal data connection belonging to a same operator, is determined as an optimal node according to the above conditions, and wherein a channel transmission quality is determined according to the transmission quality determined by a round trip delay and a packet loss rate of a test packet of a transmission channel between the node management server and the gateway server" in independent claim 1 and similarly in independent claim 11. These limitations in combination with the remaining claim limitations provide a unique way for increasing connection quality of end users connecting to services from multiple ends of a network thereby avoiding technical problems relating to the transmission bottleneck of the operator, the geographical difference, the communication quality, and the routing of the server cluster of the distributed architecture, as disclosed in the applicant’s specifications (see specifications page 1). 
Dependent claims 2-3 and 6-10 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Robustly enhanced Class of Service (COS) at the application layer permits highly flexible privilege based access and enables implementation of complex policies and rules for classification and differentiation of services. Differentiation facilitates categorization of traffic to permit flexible design and implementation of multiple Class of Service levels. A routing host is configured to receive all client requests for sites and virtual sites implemented on a plurality of service hosts or back-end servers. A monitoring processor incorporating an Adaptive Policy Engine, in communication with the router (and agents on back-end servers) dynamically monitors workload and availability of servers to enable requests to be sent to the most appropriate and optimal server. Incoming traffic is first processed to assign a class. The APE is employed to monitor the incoming traffic to the routing host. Traffic is measured to each hosted site and further, to each class of a hosted site. The APE has a rules based engine that correlates this information and uses it to come up with a dynamic, real time balancing scheme for each hosted site. The APE or policy engine in conjunction with the router then intelligently distributes incoming traffic to the most available and/or efficient server within each class or "cluster," by using one or more of a plurality of selectable load distribution algorithms, so that service level commitments are met. Intelligent agents deployed on each of the back-end servers monitor several server attributes/parameters and report back to the policy engine at the router. Class of service (COS) involves the classification of incoming requests by the policy engine. Backend server sites are clustered into virtual user definable cluster groups. Each cluster group can be managed/designated with a particular class of service. Based on information/parameters received, the composition of the clusters can be changed dynamically so that SLA parameters or metrics are within an acceptable range. Based on its class, the connection/request will be directed to one of the clusters. The specific machine selected will depend upon the load balancing algorithm defined for the cluster or class, and implemented as a function of the parameters reported to the policy engine, for making load balancing decisions. (Mangipudi et al ‘901)
a method that can comprise establishing a tunnel between a monitor and at least one router; sending a message to join a multicast transmission; and/or transmitting a packet via the tunnel to a router. The packet can comprise a source address of the network monitor and a destination address comprising a multicast address. (Breslau et al. ‘685)
Traffic isolation for a large numbers of tenants and their resulting traffic volumes. This survey highlights key challenges that cloud-based service providers might encounter while providing multitenant environments. It also succinctly describes some key solutions for providing simultaneous tenant and network isolation, as well as highlights their respective advantages and disadvantages. We begin with generic routing encapsulation introduced in 1994 in “RFC 1701,” and will conclude with today's latest solutions. We detail 15 of the newest architectures and then compare their complexities, the overhead they induce, their VM migration abilities, their resilience, their scalability, and their multidata center capacities. This paper is intended for, but not limited to, cloud-based service providers who want to deploy the most appropriate isolation solution for their needs, taking into consideration their existing network infrastructure. This survey provides details and comparisons of various proposals while also highlighting possible guidelines for future research on issues pertaining to the design of new network isolation architectures. (Valentin et al. ‘”A Survey of Network Isolation Solutions for Multi-Tenant Data Centers”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571)-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443